                   Case 1:15-cv-02739-LAP Document 120 Filed 09/27/19 Page 1 of 2



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                        LLP
                                                 FOUR TIMES SQUARE
                                                                                                         FIRM/AFFILIATE OFFICES
                                               NEW YORK 10036-6522                                               -----------
                                                            ________                                           BOSTON
                                                                                                              CHICAGO
                                                    TEL: (212) 735-3000                                       HOUSTON
                                                    FAX: (212) 735-2000                                     LOS ANGELES
                                                                                                             PALO ALTO
                                                      www.skadden.com                                     WASHINGTON, D.C.
  DIRECT DIAL                                                                                                WILMINGTON
                                                                                                                 -----------
(212) 735-7808
                                                                                                                BEIJING
  DIRECT FAX
                                                                                                              BRUSSELS
(917) 777-7808                                                                                               FRANKFURT
  EMAIL ADDRESS                                                                                              HONG KONG
MAURABARRY.GRINALDS@SKADDEN.COM                                                                                LONDON
                                                                                                               MOSCOW
                                                                                                                MUNICH
                                                                                                                 PARIS
                                                                                                             SÃO PAULO
                                                                       September 27, 2019                       SEOUL
                                                                                                              SHANGHAI
                                                                                                             SINGAPORE
                                                                                                                 TOKYO
                                                                                                               TORONTO




                  Via ECF
                  Hon. Loretta A. Preska
                  United States District Court
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007

                                         RE:     Petersen Energia Inversora, S.A.U. v. Argentine
                                                 Republic, No. 15 Civ. 02739 & Eton Park Capital
                                                 Mgmt., L.P. v. Argentine Republic, No. 16 Civ. 08569

                  Dear Judge Preska:

                          We write on behalf of the Argentine Republic (the “Republic”) in connection
                  with the Court’s order, dated September 17, 2019 (Petersen Dkt. No. 119; Eton Park
                  Dkt. No. 60). The Republic does not oppose the Court’s sua sponte adjournment of
                  the briefing schedule in both matters. However, while we do not believe the Court
                  intended any such implication, as written, the order could be construed, incorrectly,
                  to suggest that the current administration’s legal authority is unclear because there is
                  an election on the horizon. As the Court no doubt will appreciate, any such
                  suggestion is inaccurate and could set a perilous precedent for the Republic or any
                  sovereign state holding a presidential election. Accordingly, the Republic
                  respectfully writes to underscore that the President of Argentina has been duly
                  elected by the Argentine citizenry, and his administration has full authority to make
                  binding decisions for the Republic.

                          The Republic also respectfully reserves the right to seek additional time to
                  serve its reply after it receives Plaintiffs’ opposition brief.
 Case 1:15-cv-02739-LAP Document 120 Filed 09/27/19 Page 2 of 2

Hon. Loretta A. Preska
September 27, 2019
Page 2



                                         Respectfully submitted,

                                         /s/ Maura Barry Grinalds
                                         Maura Barry Grinalds

cc:    All counsel of record (via ECF)
